Callahan, J. P.,
(dissenting). I agree with the majority that *993there should be a modification of the judgment for the reasons enumerated. The errors, however, also may have contributed to the jury’s finding against the County. I know of no authority or precedent which permits fixing the County’s culpability at 10% as a matter of law. That ruling infringes upon the rights of the remaining parties. It is well established that proximate cause is a question of fact for the jury to determine (Derdiarian v Felix Contr. Corp., 51 NY2d 308, 315; Taylor v Prostall, Inc., 174 AD2d 982, 983).
In my view, a new trial is necessary to determine the liability of the defendant, City of Rochester, if any, and the responsibility of all other parties. "In light of the apportionment rule among joint tort-feasors (CPLR 1401-1404) and the adoption of a rule of comparative negligence (CPLR 1411), the responsibilities of defendants to the plaintiff as well as to themselves are best determined by the same jury at one time.” (Monell v City of New York, 84 AD2d 717, 718.) (Appeals from Judgment of Supreme Court, Monroe County, Affronti, J. — Negligence.) Present — Callahan, J. P., Boomer, Lawton, Boehm and Davis, JJ. (Filed May 13,1992.)